--------------------------------------------------------------------------------

Exhibit 10.2




LOCK-UP AGREEMENT


LOCK-UP AGREEMENT (this “Agreement”) dated as of June 30, 2005, by and among
LIMELIGHT MEDIA GROUP, INC., a Nevada corporation (the “Company”), and each
Person whose name appears on Schedule A attached hereto (each a “Former IMPART
Shareholder”).




WITNESSETH


WHEREAS, pursuant to the terms of an Agreement and Plan of Merger dated as of
June 30, 2005 (the “Merger Agreement”) by and among the Company, IMPART, Inc., a
Washington corporation (“IMPART”), and Limelight Merger II Corp., a Washington
corporation, on the date hereof, the Company has agreed to issue to each Former
IMPART Shareholder such number of shares of Common Stock, $.001 par value, of
the Company (the “Common Stock”) as determined pursuant to the Merger Agreement;
and


WHEREAS, as a condition precedent to the consummation of the transactions
contemplated by the Merger Agreement, the Company and the Former IMPART
Shareholders desire to provide for certain restrictions on the transfer of such
shares by the Former IMPART Shareholders;


NOW THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, it is hereby agreed as follows:




ARTICLE I


CERTAIN DEFINITIONS


1.1          Definitions. Whenever used in this Agreement, unless otherwise
defined or the subject matter or context dictates, the following terms shall
have these respective meanings:


(a)          “Affiliate” shall have the meaning ascribed to it in Rule 12(b)(2)
promulgated under the Securities Exchange Act of 1934, as amended.


(b)          “Agreement” means this Lock-Up Agreement, any agreement which is
supplementary to or in amendment or confirmation of this Agreement, and any
schedules hereto or thereto.


(c)          “Disposition” shall have the meaning assigned in Section 2.1.


--------------------------------------------------------------------------------



(d)          “Person” means any individual, estate, trust, partnership, joint
venture, limited liability company, association, firm, corporation, company or
other entity.


(e)         “Sale Transaction” shall have the meaning assigned in Section 2.1.


(f)          “Shares” mean the shares of Common Stock issued to the Former
IMPART Shareholders pursuant to the Merger Agreement, as well as: (i) any shares
into which such shares may be converted, reclassified, redesignated, subdivided,
consolidated or otherwise changed; (ii) any shares of the Company or any
successor or other body corporate which may be received by the holders of such
shares on a merger, amalgamation or other reorganization of or including the
Company; and (iii) any securities which may now or hereinafter be convertible or
exercisable into such shares. 


(g)          “Transfer” shall have the meaning assigned in Section 2.1.


1.2          Extended Meanings. Words importing the singular number include the
plural and vice versa and words importing gender include all genders.




ARTICLE II


DISPOSITION OF SHARES


2.1          Restriction on Transfer of Shares.
 
(a)          Except as provided in Section 2.1(b), prior to June 30, 2006, no
Former IMPART Shareholder may sell, assign, transfer, mortgage, alienate,
pledge, hypothecate, create or permit to exist a security interest in or lien
on, place in trust or in any other way encumber or otherwise dispose of (any of
the foregoing shall constitute a “Transfer,” and the consummation of such being
a “Disposition”) any Shares now owned or any interest therein except as
expressly permitted by the terms and provisions of this Agreement. The Company
shall have no obligation to recognize or accede to any Disposition or to
register any Transfer of Shares on its books unless such Disposition is effected
in accordance with the terms and provisions of this Agreement. No Person who
purports to be a holder of Shares acquired in violation of the terms and
provisions of this Agreement shall be entitled to any rights with respect to
such Shares, including any rights to vote such Shares, to receive any dividends
declared thereon, or to receive any notice with respect thereto under this
Agreement or otherwise.
 
(b)          Any Former IMPART Shareholder may Transfer all or a portion of his,
her or its Shares to (i) any Person to which such Former IMPART Shareholder
shall sell, assign or transfer all or substantially all of its assets; (ii) any
Affiliate of such Former IMPART Shareholder, including, any funds affiliated
with such Former IMPART Shareholder; (iii) any member, partner or shareholder of
such Former IMPART Shareholder; (iv) any other Former IMPART Shareholder; or (v)
in connection with any sale of all or substantially all of the Company’s assets,
any Transfer of at least a majority of the Company’s outstanding voting
securities (as of immediately prior to such transfer) or any merger or
consolidation in which the Company is not the surviving entity (any such
transaction, a “Sale Transaction”). If any Former IMPART Shareholder intends to
make a Disposition of all or a portion of his, her or its Shares pursuant to
this paragraph, such Former IMPART Shareholder shall give at least fifteen (15)
days prior written notice of such proposed Disposition to the Company (except in
respect of a Disposition pursuant to clause (v). Any such notice shall specify
the number of Shares subject to such proposed Disposition, identify the proposed
transferee and state the relationship between such Former IMPART Shareholder and
the proposed transferee.

2

--------------------------------------------------------------------------------



ARTICLE III


MISCELLANEOUS


3.1          Legend. The Company may cause each certificate representing Shares
that are subject to this Agreement to have stamped, printed or typed thereon the
following legend:


The securities represented by this certificate are subject to a Lock-Up
Agreement, dated as of July 30, 2005, among Limelight Media Group Inc. (the
“Company”) and certain of its stockholders, a copy of which may be examined at
the principal office of the Company.


3.2          Notice. Any notice or document required or permitted by this
Agreement to be given to a party hereto shall be in writing and is sufficiently
given if delivered personally, or if sent by prepaid certified mail, return
receipt requested, to the Company or to a Former IMPART Shareholder addressed as
follows:


 



the Company:  Limelight Media Group, Inc.  
8000 Centerview Parkway
 
Cordova, Tennessee 38018
 
Fax No.: (901) 757-1497
 
Attention: David V. Lott
   
with a copy to:
Pryor Cashman Sherman & Flynn LLP
 
410 Park Avenue
 
New York, N.Y. 10022
 
Fax No.: (212) 798-6380
 
Attention: Eric M. Hellige, Esq.



Former IMPART Shareholder:
To the address of such Former IMPART Shareholder set forth on Schedule A
attached hereto or at such other address as may have been furnished the Company
in writing.



Notice so mailed shall be deemed to have been given upon receipt if delivered
personally or on the fifth (5th) business day next following the date of the
returned receipt. Any notice delivered to the party to whom it is addressed
shall be deemed to have been given and received on the day it is delivered. Any
party may from time to time notify the others in the manner provided herein of
any change of address which thereafter, until changed by like notice, shall be
the address of such party for all purposes hereof.

3

--------------------------------------------------------------------------------



3.3           Term of Agreement.


(a)          The provisions of this Agreement shall terminate upon the
consummation of a Sale Transaction, at such time as provided in Articles II, or
on such earlier date as is mutually agreed in writing by the Company and the
Former IMPART Shareholders holding a majority of the then outstanding Shares.


(b)          Nothing contained in this Section 3.3 shall affect or impair any
rights or obligations arising prior to the time of the termination of this
Agreement, or which may arise by an event causing the termination of this
Agreement.


3.4          Severability. If in any jurisdiction, any provision of this
Agreement or its application to any party or circumstance is restricted,
prohibited or unenforceable, such provision shall, as to such jurisdiction, be
ineffective only to the extent of such restriction, prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting the validity or enforceability of such provision in any other
jurisdiction or its application to other parties or circumstances.


3.5           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and together shall
constitute one document.


3.6          Entire Agreement; etc. This Agreement sets forth the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, among the parties hereto and there are no warranties,
representations and other agreements between the parties hereto in connection
with the subject matter hereof except as specifically set forth herein or
therein. No supplement, modification, waiver or termination of this Agreement
shall be binding unless executed in writing by the Company and the Former IMPART
Shareholders holding a majority of the then outstanding Shares. No waiver of any
of the provisions of this Agreement shall be deemed or shall constitute a waiver
of any other provisions nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.


3.7          Transferees Bound. Except in connection with a Disposition pursuant
to Section 2.1(b)(v) hereof, each Disposition otherwise permitted by Article II
hereof shall not become effective unless and until the transferee executes and
delivers to the Company a counterpart to this Agreement, agreeing to be treated
in the same manner as a Former IMPART Shareholder. Upon such Disposition and
such execution and delivery, the transferee shall be bound by, and entitled to
the benefits of, this Agreement with respect to the transferred Shares in the
same manner as the transferring Former IMPART Shareholder.

4

--------------------------------------------------------------------------------



3.8           Governing Law. This Agreement shall be construed in accordance
with the internal laws of the State of New York applicable to agreements made
and to be performed in New York.


[remainder of page left intentionally blank]

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Lock-Up Agreement has been executed by or on behalf of
each of the parties hereto as of the date first above written.



 
LIMELIGHT MEDIA GROUP, INC.
                       
By:
/s/David V. Lott
     
Name:
David V. Lott
     
Title:
Chief Executive Officer
 


6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Lock-Up Agreement has been executed by or on behalf of
each of the parties hereto as of the date first above written.


 

 
Former IMPART Shareholders
                     
/s/Laird Laabs
   
Laird Laabs
         
/s/Steven Corey
   
Steven Corey
         
/s/Steven Boscacci
   
Steven Boscacci
         
/s/Shane Bumbalo
   
Shane Bumbalo
         
/s/Stretton S. Brown
   
Stretton S. Brown
 

 
7

--------------------------------------------------------------------------------


 
Schedule A


Names and Addresses of Former IMPART Shareholders
 
 
[ON FILE WITH THE COMPANY]
 

--------------------------------------------------------------------------------